DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-8 are pending and are examined on the merits in this prosecution.

Claim Objections
Claim 6, second line, is* objected to because of the following informalities: the claim has a “p” before linoleic acid that appears to be a typographical error. Appropriate correction is required.

CLAIM REJECTIONS
Scope of Enablement Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating, reducing or treating excess pigmentation resulting from a condition derived from an inflammatory skin disorder, the method comprising administering to a mammal an effective amount of a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, the specification does not reasonably provide enablement for preventing this condition. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. 

PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 
3) the presence or absence of working examples, 
4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims. 

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher. 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 

1. The nature of the invention, state and predictability of the art, and relative skill level 
The invention relates to preventing or treating excess pigmentation resulting from an inflammatory skin disorder by use of a composition containing bakuchiol. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Davis (Postinflammatory Hyperpigmentation: A Review of the Epidemiology, Clinical Features, and Treatment Options in Skin of Color,” J Clin Aesthetic Dermatol. 2010; 3(7):20–31.) Davis teaches the success of pharmaceutical treatments of postinflammatory 

2. The breadth of the claims 
The instant specification discloses the following definition of the term “preventing”: 
“Preventing”, “prevention” and “prevent” in the context of the disclosed methods all refer to prophylactic methods which hinder or stop the occurrence of a particular condition, for example PIH

The specification does not provide examples of how the claimed method or composition is used as a preventative, and the disclosure does not set forth the term “prevention” as limited by any time frame. 
The claims are thus very broad insofar as they suggest that one will not experience the condition when taking the claimed agent; that should one get the condition, it will not worsen; or that following its treatment, it will not recur. While such “prevention” might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live. 

3. The amount of direction or guidance provided and the presence or absence of working examples 


4. The quantity of experimentation necessary 
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used prevent the above conditions as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co,, 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hakozaki (US 2010/0189669 A1), in view of Jia (US 2006/0251749 A1).
Hakozaki discloses personal care compositions and methods for regulating a condition of mammalian keratinous tissue (skin) such as hyperpigmentation by 
Hakozaki teaches anti-fungal agents and zinc pyrithione, reading on the anti-microbial agents, biocides, and zinc recited in claims 5-8.
The compositions are useful for regulating a number of mammalian keratinous tissue conditions, and are effective for both prophylactic and therapeutic regulation, that is, for preventing, retarding, and treating skin conditions. The compositions may act as a lightening or pigmentation reduction cosmetic agent through multiple mechanisms, including anti-oxidant mechanisms, anti-inflammatory mechanisms, and nitric oxide scavenging (pg 2, [0026]).
Hakozaki teaches the general conditions of the prior art regarding the safe and effective concentrations of bakuchiol in a skin care product. In one embodiment, bakuchiol is present in the compositions in an amount from 0.0001% to 50%; in a second embodiment it is present in an amount from 0.5% to 3% (pg 3, [0036]).
Hakozaki teaches the compositions may be applied to a skin surface comprising a pigmented spot or uneven tone requiring melanin regulation (pg 2, [0020]).
Hakozaki teaches an additional skin care active agent useful in the compositions is salicylic acid (pg 12, claim 1(b)), reading on claims 5-6 and 8.

Jia teaches the missing elements of Hakozaki.
Jia teaches extracts purified to be essentially free of furanocoumarin impurities such as psoralen and isopsoralen do not display the potential phototoxicity, topical irritation, carcinogenicity, and reproductive toxicity associated with these compounds (pg 4, [0024]).
Jia teaches phenoxyethanol present in the method and composition as a preservative (pg 10, [0085]), reading on claims 2-4 and 7.
It would have been obvious to a person of ordinary skill in the art to have substituted (or utilized) the bakuchiol preparation or method containing essentially none of the furanocoumarin impurities such as psoralen and isopsoralen in the composition taught by Hakozaki since Jia teaches that the furanocoumarin impurities such as psoralen and isopsoralen possess the potential for phototoxicity, topical irritation, carcinogenicity, and reproductive toxicity.
It also would have been obvious to a person of ordinary skill in the art to have utilized phenoxyethanol the bakuchiol preparation or method of Hakozaki since Jia teaches the presence of phenoxyethanol as a preservative and preservatives are typically added to pharmaceutical preparations to inhibit bacteria.


Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved 

1) Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,713,596, in view of Jia (cited above). 
Instant claim 3 is drawn to a composition for preventing, alleviating, reducing or treating excess pigmentation resulting from a condition derived from an inflammatory skin disorder comprising bakuchiol, or a pharmaceutically acceptable salt thereof, at least one preservative, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities.
Conflicting claim 1 is drawn to a method for alleviating, reducing or treating excess pigmentation in a deep layer of skin resulting from post inflammatory hyperpigmentation derived from acne, the method comprising topically administering to a patient having post inflammatory hyperpigmentation derived from acne an effective amount of a composition comprising from 0.0001% to 2% by weight bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities, thereby alleviating, reducing or treating the excess pigmentation resulting from post inflammatory hyperpigmentation derived from acne in the patient, wherein the composition shows no tyrosinase inhibition activity.
The instant and conflicting claims differ because the conflicting claims do not teach a preservative. 

It would have been prima facie obvious for one of ordinary skill in the art to have added the preservative of Jia to the method of the conflicting claims. One of ordinary skill would have been motivated to add a preservative to the method of the conflicting claims in order to suppress bacterial contamination to the composition of the conflicting claims.
	
2) Claims 1-8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,434,073, in view of Jia (cited above). 
Instant claim 3 is drawn to a composition for preventing, alleviating, reducing or treating excess pigmentation resulting from a condition derived from an inflammatory skin disorder comprising bakuchiol, or a pharmaceutically acceptable salt thereof, at least one preservative, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities.
Conflicting claim 1 is drawn to a method for alleviating, reducing or treating excess pigmentation in a deep layer of skin resulting from post inflammatory hyperpigmentation derived from acne, the method comprising administering to a mammal an effective amount of a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities.

Jia is drawn to a composition comprising bakuchiol. Jia teaches the composition comprises a preservative such as phenoxyethanol ([0084] and [0085]).
It would have been prima facie obvious for one of ordinary skill in the art to have added the preservative of Jia to the method of the conflicting claims. One of ordinary skill would have been motivated to add a preservative to the method of the conflicting claims in order to suppress bacterial contamination to the composition of the conflicting claims.

3) Claims 1-8 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 52-71 of U.S. Patent Application 16/594,759, in view of Jia (cited above). 
It is noted that this application has received a Notice of Allowance from the Office, but a Patent Number has yet to be assigned.
Instant claim 3 is drawn to a composition for preventing, alleviating, reducing or treating excess pigmentation resulting from a condition derived from an inflammatory skin disorder comprising bakuchiol, or a pharmaceutically acceptable salt thereof, at least one preservative, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities.

The instant and conflicting claims differ because the conflicting claims do not teach a preservative. 
Jia is drawn to a composition comprising bakuchiol. Jia teaches the composition comprises a preservative such as phenoxyethanol ([0084] and [0085]).
It would have been prima facie obvious for one of ordinary skill in the art to have added the preservative of Jia to the method of the conflicting claims. One of ordinary skill would have been motivated to add a preservative to the method of the conflicting claims in order to suppress bacterial contamination to the composition of the conflicting claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612